Citation Nr: 0208953	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  98-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1965 to May 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.   


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The evidence of record establishes that the veteran was 
exposed to combat while serving in Vietnam.  

3.  The veteran's lay testimony is consistent with the 
circumstances, conditions and hardships of his Vietnam 
service.  

4.  The record establishes that the veteran has a diagnosis 
of PTSD, which has been related to his exposure to combat in 
Vietnam.  


CONCLUSION OF LAW

The veteran's PTSD was incurred as a result of his military 
service.  38 U.S.C.A. § 1110, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001); VAOPGCPREC 12-99 (October 18, 
1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
PTSD.  In the interest of clarity, the Board will first 
address the law and regulations pertinent to his claim for 
service connection.  The Board will then review the factual 
background of this case, and then proceed to analyze the 
issue on appeal.

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 
3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f) (2001); Moreau 
v. Brown, 9 Vet. App. 389 (1996).  

In Zarycki v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
set forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b) (West 1991), 38 C.F.R. 3.304(d) and (f) (2001), and 
the applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 1991), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality. VAOPGCPREC 12-99. The 
determination as to whether the veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much. Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  However, the Court has recently 
held that the Board may not rely strictly on combat citations 
or the veteran's MOS to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).


Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and a subsequent supplemental statement of the case 
of the evidence necessary to substantiate his claim.  The RO 
has secured medical records and the veteran has been examined 
in conjunction with this claim.  Military records have been 
obtained as well and have been associated with the claims 
file.  It is noted that the veteran indicated in April 1999 
that he wished to have a scheduled hearing postponed pending 
additional development.  In June 2002, the Board contacted 
the veteran to determine if he still desired a hearing. He 
did not respond.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

Discussion

The veteran has several diagnoses of PTSD.  VA outpatient 
treatment records show that in March 1998, probable PTSD was 
diagnosed, and it was noted that the veteran saw combat in 
Vietnam; and in April 1998, PTSD was diagnosed.  A PTSD 
Assessment Summary dated in April 1998 shows that the veteran 
was evaluated for PTSD.  A history was taken.  The veteran 
reported that when he was in Vietnam he was in the base camp 
at Plaku and assigned to the 4th Infantry Division.  He 
stated that while there, he had the duties of killing the 
enemy, guarding the perimeter, and going out on patrols.  He 
noted a stressor when he witnesses a Jeep being hit and three 
of his comrades were killed.  The veteran underwent several 
diagnostic tests, and the scores were interpreted.  It was 
stated that the veteran's score on the Combat Exposure Scale 
indicated moderate to heavy combat exposure.  His score on 
the Mississippi Combat Scale was among those shown to 
identify PTSD 90 percent of the time.  The diagnosis was, 
PTSD chronic.  Probable PTSD was also diagnosed on VA 
examination in July 1998, and PTSD was found during VA 
outpatient treatment in September 1998.  Thus, the first and 
second criteria required to establish service connection for 
PTSD have been met.  

The veteran contends that he suffers from PTSD as a result of 
repeated exposure to combat in Vietnam.  Specifically, he 
asserts that he often came under fire by enemy forces and 
that he often participated in firefights with the enemy.  He 
also asserts that he witnessed the deaths of three service 
comrades who were riding in a Jeep.  

As discussed above, for a grant of service connection for 
PTSD, the governing regulation, 38 C.F.R. 3.304(f), requires 
the presence of three elements: (1) A current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor actually occurred.  Cohen, 10 
Vet. App. at 138.

As to the third §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
engaged in combat with the enemy.  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  
Zarycki, 6 Vet. App. at 98. See also 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Having reviewed the record, the Board believes that the 
evidence supports the conclusion that the veteran engaged in 
combat in Vietnam.  Although the veteran's service records do 
not unequivocally document his combat participation, these 
records do show that he served as a light weapons infantryman 
in the United States Army.  In Vietnam, he was stationed with 
the 4th Infantry Division from July 21, 1966 to June 19, 
1967.  He participated in the Vietnam Counteroffensive Phase 
II and Phase III.  Records supplied by the U.S. Army & Joint 
Services Environmental Support Group show that for the 
quarters ending in October 1966 and January 1967, the 4th 
Infantry Division received fire, mortar attacks, friendly 
casualties and wounded, and enemy contact.  Search and 
destroy missions were undertaken.  In essence, the Board 
believes that in light of the evidence as well as the nature 
and length of the veteran's service in Vietnam, there is a 
strong likelihood that he engaged in combat in Vietnam.  
Therefore, the Board believes that the provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) do apply.

Having found that combat is affirmatively indicated, the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  The veteran 
has asserted that he often came under fire by enemy forces 
and that he often participated in firefights with the enemy.  
Because the Board finds the veteran's statements regarding 
combat exposure to be consistent with the circumstances of 
service an infantryman in an artillery battalion, the Board 
believes that these statements must be accepted as conclusive 
as to their actual occurrence and that no further development 
or corroborative evidence is required.  Therefore, the Board 
finds that the third element in a claim for PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, has been met.  See 38 C.F.R. 3.304(f).

In summary, the Board finds that the veteran has submitted 
competent evidence of a current diagnosis of PTSD; credible 
supporting evidence that the claimed in- service stressor 
actually occurred; and medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor.  See Cohen, 10 Vet. App. at 138.  
Therefore, the Board concludes that the weight of competent 
and credible evidence supports a grant of service connection 
for PTSD.  Thus, the benefit sought on appeal is granted.


-
ORDER

Service connection for PTSD is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

